


Exhibit 10.10.3






Walter Investment Management Corp.
Performance Share Award Agreement
Under the 2011 Omnibus Incentive Plan (Amended and Restated May 3, 2013)









--------------------------------------------------------------------------------




--------------------------------------------------------------------------------






Walter Investment Management Corp.
Performance Share Award Agreement
Under the 2011 Omnibus Incentive Plan (Amended and Restated May 3, 2013)


You have been selected to receive a grant of Performance Shares pursuant to the
2011 Omnibus Incentive Plan (Amended and Restated May 3, 2013) of Walter
Investment Management Corp. (the “Plan”) as specified below:
Participant: _____________________________________________________________
Target Number of Performance Shares (“Target Award Opportunity”):____________
Performance Period: [DATE] TO [DATE]______________________________________
Performance Measure:____________________________________________________
THIS AGREEMENT (“Agreement”), effective [DATE], represents the grant of
Performance Shares by Walter Investment Management Corp., a Maryland corporation
(“Walter Investment”), to the Participant named above, pursuant to the
provisions of the Plan.
The Compensation Committee of Walter Investment’s Board of Directors (the
“Committee”) determined that it is in the best interests of Walter Investment
and its stockholders to grant the Performance Share award (the “Award”) provided
for in this Agreement to the Participant, pursuant to the Plan and the terms of
this Agreement.
The Plan provides a complete description of the terms and conditions governing
the grant of Performance Shares. If there is any inconsistency between the terms
of this Agreement and the terms of the Plan, the Plan’s terms shall completely
supersede and replace the conflicting terms of this Agreement. All capitalized
terms shall have the meanings ascribed to them in the Plan, unless specifically
set forth otherwise herein. The parties hereto agree as follows:
1.
Performance Period. The Performance Period commences on [DATE], and ends on
[DATE].

2.
Value of Performance Shares. Each Performance Share shall represent and have a
value equal to one share of common stock of Walter Investment as detailed
herein.

3.
Comparator Group. The Comparator Group to the extent relevant shall consist of
each company (“Comparator Company”) that is a component of the S&P MidCap 400
Financials Index on the first day of the Performance Period in accordance with
the following:

A.
Any Comparator Company of the S&P MidCap 400 Financials Index that is acquired,
taken private or delisted at any time during the Performance Period will be
eliminated from the Comparator Group for purposes of determining Percentile
Rank, as defined herein.

B.
Any Comparator Company of the S&P MidCap 400 Financials Index that files for
bankruptcy protection under the United States Bankruptcy Code during the
Performance Period shall remain in the Comparator Group and shall be assigned
the lowest order for purposes of determining Percentile Rank.


--------------------------------------------------------------------------------




--------------------------------------------------------------------------------




C.
There shall be no adjustments to the Comparator Group, other than the reasons
set forth in this Section 3(a) and 3(b) herein, to account for any other changes
to the S&P 400 Financials Index during the Performance Period.

4.
Performance Measure. [Intentionally omitted.]

5.
Termination of Employment.

A.
Due to Death or Disability. In the event the employment of the Participant with
Walter Investment is terminated due to death or Disabilityprior to the end of
the Performance Period, then the Participant shall be entitled to be paid an
Award in full based on actual performance. Any payment of a full Award shall be
made as soon as is practicable after the end of the Performance Period (but in
no event later than March 15 of the year following the year in which such
Performance Shares were earned and vested).

B.
Due to Retirement. In the event the employment of the Participant with Walter
Investment is terminated due to Retirement prior to the end of the Performance
Period, then the Participant shall be entitled to be paid a pro rata Award. The
pro rata Award shall equal the product of (x) and (y) where (x) is the number of
Performance Shares the Participant would have earned based on actual performance
through the end of the Performance Period and (y) is a fraction, the numerator
of which is the number of calendar months that the Participant was employed by
Walter Investment during the Performance Period (with any partial month counting
as a full month for this purpose) and the denominator of which is the number of
months in the Performance Period. Any payment of a pro rata Award shall be made
as soon as is practicable after the end of the Performance Period (but in no
event later than March 15 of the year following the year in which such
Performance Shares were earned and vested).

C.
For Cause. If a Participant is terminated for Cause, the Participant shall
forfeit any outstanding Performance Shares (including Performance Shares that
have been earned but unpaid to the Participant).

D.
For Other Reasons. If the employment of the Participant shall terminate for any
reason prior to the end of the Performance Period other than the reasons set
forth in this Section 5(A) through 5(C) herein, the Participant shall forfeit
any unvested portion of the Performance Shares granted hereunder. However, at
its complete discretion, the Committee may vest any part or all of such
Performance Shares.

6.
Change in Control. Notwithstanding anything to the contrary in this Agreement,
in the event of a Change in Control that occurs prior to the Participant’s
termination of employment, the Participant shall be entitled to be paid an Award
in full based on target performance. Any payment of a target Award shall be made
as soon as practicable following the Change in Control but no later than sixty
days after the Change in Control.

7.
Dividend Equivalents. The Participant shall receive dividend equivalents to the
extent the underlying Performance Shares are earned. Dividend equivalents shall
accrue during the Performance Period and shall be paid on Performance Shares
that are earned at the conclusion of the Performance Period at the same time as
the underlying Performance Shares are paid to the Participant.

8.
Voting Rights. Until such time as the Performance Shares are paid in Shares, the
Performance Shares confer no voting rights to the Participant.


--------------------------------------------------------------------------------




--------------------------------------------------------------------------------




9.
Form and Timing of Payment of Performance Shares.

A.
Performance Shares earned pursuant to Paragraphs [4] or [5](A) or [5](B) of this
Agreement shall be paid to the Participant in the form of Shares as soon as
practicable after the end of the Performance Period but in no event later than
the March 15th of the year following the year in which such Performance Shares
were earned and vested irrespective of whether the Participant is employed by
Walter Investment on the date of such payment.

B.
If a Participant is a “specified employee” as defined under Code Section 409A
and the Participant’s Award is to be settled on account of the Participant’s
separation from service (for reasons other than death) and such Award
constitutes “deferred compensation” as defined under Code Section 409A, then any
portion of the Participant’s Award that would otherwise be settled during the
six-month period commencing on the Participant’s separation from service shall
be settled as soon as practicable following the conclusion of the six-month
period (or following the Participant’s death if it occurs during such six-month
period).

10.
Nontransferability. Subject to Committee discretion, Performance Shares may not
be sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
other than by will or by the laws of descent and distribution. Further, the
Participant’s rights under the Plan and this Agreement shall be exercisable
during the Participant’s lifetime only by the Participant or the Participant’s
legal representative.

11.
Recapitalization. In the event of any change in the capitalization of Walter
Investment such as a stock split or a corporate transaction such as any merger,
consolidation, separation, or otherwise, the number and class of Performance
Shares subject to this Agreement shall be equitably adjusted by the Committee,
in its sole discretion, to prevent dilution or enlargement of rights.

12.
Beneficiary Designation. The Participant may, from time to time, name any
beneficiary or beneficiaries (who may be named contingently or successively) to
whom any benefit under this Agreement is to be paid in case of his or her death
before he or she receives any or all of such benefit. Each such designation
shall revoke all prior designations by the Participant, shall be in a form
prescribed by Walter Investment, and will be effective only when filed by the
Participant in writing with the Secretary of Walter Investment during the
Participant’s lifetime. In the absence of any such designation, benefits
remaining unpaid at the Participant’s death shall be paid to the Participant’s
estate.

13.
Continuation of Employment. This Agreement shall not confer upon the Participant
any right to continued employment with Walter Investment or its Subsidiaries,
nor shall this Agreement interfere in any way with Walter Investment’s right to
terminate the Participant’s employment at any time.

14.
Miscellaneous.

A.
This Agreement and the rights of the Participant hereunder are subject to all
the terms and conditions of the Plan, as the same may be amended from time to
time, as well as to such rules and regulations as the Committee may adopt for
administration of the Plan. The


Committee shall have the right to impose such restrictions on any Shares
acquired pursuant to this Agreement, as it may deem advisable, including,
without limitation, restrictions under applicable federal securities laws, under
the requirements of any stock exchange or market upon which such Shares are then
listed and/or traded, and under any


--------------------------------------------------------------------------------




--------------------------------------------------------------------------------




blue sky or state securities laws applicable to such Shares. It is expressly
understood that the Committee is authorized to administer, construe, and make
all determinations necessary or appropriate to the administration of the Plan
and this Agreement, all of which shall be binding upon the Participant.
B.
With the approval of the Board, the Committee may terminate, amend, or modify
this Agreement; provided, however, that no such termination, amendment, or
modification of this Agreement may in any way adversely affect the Participant’s
rights under this Agreement without the Participant’s written consent.

C.
Walter Investment shall have the power and the right to deduct or withhold from
the Participant’s compensation, or require the Participant to remit to Walter
Investment, an amount sufficient to satisfy the minimum statutory withholding
obligation for federal, state, and local taxes (including the Participant’s FICA
obligation), domestic or foreign, required by law to be withheld with respect to
any payout to the Participant under this Agreement. Walter Investment, at its
sole dicretion, may allow the Participant, subject to any procedural rules
adopted by the Committee, to satisfy the withholding requirement, in whole or in
part, by having Walter Investment withhold and sell Shares having an aggregate
Fair Market Value on the date the tax is to be determined, equal to the amount
required to be withheld; provided, however that in no event may the Fair Market
Value of withheld Shares exceed the minimum statutory withholding requirements.

D.
The Participant agrees to take all steps necessary to comply with all applicable
provisions of federal and state securities laws in exercising his or her rights
under this Agreement.

E.
This Agreement shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.

F.
To the extent not preempted by federal law, this Agreement shall be governed by,
and construed in accordance with, the laws of the state of Maryland.

G.
All obligations of Walter Investment under the Plan and this Agreement, with
respect to the Performance Shares, shall be binding on any successor to Walter
Investment, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation, or otherwise, of all or substantially
all of the business and/or assets of Walter Investment.

H.
To the extent any provision of this Agreement is held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.

I.
Notice hereunder shall be given to Walter Investment at its principal place of
business, and shall be given to the Participant at the address set forth below,
or in either case at such addresses as one party may subsequently furnish to the
other party in writing.

J.
The intent of the parties is that payments and benefits under this Agreement be
exempt from, or comply with Section 409A of the Code, and accordingly, to the
maximum extent permitted, this Agreement shall be interpreted and administered
to be in accordance

therewith. The intent of the parties is that payments and benefits under this
Agreement be exempt from, or comply with Section 409A of the Internal Revenue
Code (the “Code”), and


--------------------------------------------------------------------------------




--------------------------------------------------------------------------------




accordingly, to the maximum extent permitted, this Agreement shall be
interpreted and administered to be in accordance therewith. Without limiting the
foregoing and notwithstanding anything contained herein to the contrary, to the
extent required in order to avoid accelerated taxation and/or tax penalties
under Section 409A of the Code, amounts that would otherwise be payable and
benefits that would otherwise be provided pursuant to this Agreement during the
six-month period immediately following the Participant’s separation from service
shall instead be paid on the first business day after the date that is six
months following the Participant’s separation from service; provided, however,
that payment may be made earlier as provided by Section [5](a) in the event of
Participant’s death.
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the Date of Grant.
Walter Investment Management Corp.


By: _______________________________






__________________________________
Participant
Participant’s name and address:
_________________________
_________________________
_________________________
_________________________




















--------------------------------------------------------------------------------




--------------------------------------------------------------------------------




 

EXHIBIT A
PLAN DEFINITIONS
All of the definitions of the terms below are consistent with the definitions in
the Plan.
A.    “Cause” shall mean any one of the following:
(a)
Willful misconduct of the Participant;

(b)
Willful failure to perform the Participant’s duties;

(c)
The conviction of the Participant by a court of competent jurisdiction of a
felony or entering the plea of nolo contendere to such crime by the Participant
; or

(d)
The commission of an act of theft, fraud, dishonesty or insubordination that is
materially detrimental to the Company or any Subsidiary.

B.
“Change of Control” shall mean the occurrence of one or more of the following
events:

(a)
The acquisition by any Person of Beneficial Ownership of more than 40% of either
(A) the then-outstanding Shares (“Outstanding Company Common Stock”) or (B) the
combined voting power of the then-outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that, for purposes of this
subsection (a) the following acquisitions shall not constitute a Change in
Control:

(i)
    Any acquisition by the Company,

(ii)
Any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company,

(iii)
Any entity controlled by the Company, or

(iv)
Any acquisition by any entity pursuant to a transaction that complies with
subsections (c)(i), (ii) and (iii), below.

(b)
Individuals who, as of the Effective Date, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a Director subsequent to the
Effective Date whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the Directors
then comprising the Incumbent Board shall be considered as though such
individual was a member of the Incumbent Board, but excluding, for this purpose,
any such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest with respect to the election or removal of
Directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board.


--------------------------------------------------------------------------------




--------------------------------------------------------------------------------




(c)
Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company and/or any
entity controlled by the Company, or a sale or other disposition of all or
substantially all of the assets of the Company, or the acquisition of assets or
stock of another entity by the Company or any entity controlled by the Company
(each, a “Business Combination”), in each case, provided, however, that, for
purposes of this subsection (d) a Business Combination shall not constitute a
Change in Control if following such Business Combination:

(i)
    All or substantially all of the individuals and entities that were the
Beneficial Owners of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 66 2/3% of the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, an entity that, as a result of such
transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be; and

(ii)
No Person (excluding any entity resulting from such Business Combination or any
employee benefit plan (or related trust) of the Company or such entity resulting
from such Business Combination) beneficially owns, directly or indirectly, 25%
or more of, respectively, the then-outstanding shares of common stock of the
corporation resulting from such Business Combination or the combined voting
power of the then-outstanding voting securities of such corporation, except to
the extent that such ownership existed prior to the Business Combination; and

(iii)
At least a majority of the members of the board of directors of the entity
resulting from such Business Combination were members of the Incumbent Board at
the time of the execution of the initial agreement, or of the action of the
Board, providing for such Business Combination.

(d)
Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

C.
“Disability” shall mean permanent and total disability as defined in Code
Section 22(e)(3). A determination of Disability may be made by a physician
selected or approved by the Committee and, in this respect, the Participant
shall submit to any reasonable examination(s) required by such physician upon
request. Notwithstanding the foregoing provisions of this paragraph, in the
event any Award is considered to be “deferred compensation” as that term is
defined under Code Section 409A, then, in lieu of the foregoing definition and
to the extent necessary to comply with the requirements of Code Section 409A,
the definition of “Disability” for purposes of such Award shall be the
definition of “disability” provided for under Code Section 409A and the
regulations or other guidance issued thereunder.

D.
“Fair Market Value” or “FMV” shall mean , as applied to a specific date, the
price of a Share that is based on the opening, closing, actual, high, low or
average selling prices of a Share reported on any established stock exchange or
national market system including without limitation the New York Stock Exchange
and the National Market System of the National Association of Securities
Dealers, Inc. Automated Quotation System on the applicable date, the preceding
trading day, the next


--------------------------------------------------------------------------------




--------------------------------------------------------------------------------




succeeding trading day, or an average of trading days, as determined by the
Committee in its discretion. Unless the Committee determines otherwise or unless
otherwise specified in an Award Agreement, Fair Market Value shall be deemed to
be equal to the closing price of a Share on the most recent date on which Shares
were publicly traded. Notwithstanding the foregoing, if Shares are not traded on
any established stock exchange or national market system, the Fair Market Value
means the price of a Share as established by the Committee acting in good faith
based on a reasonable valuation method that is consistent with the requirements
of Section 409A of the Code and the regulations thereunder.
E.
“Retirement.” In order to be eligible for Retirement, the Participant must (A)
have been employed by the Company and/or any of its direct or indirect
subsidiary companies for a minimum of four years, and (B) the Participant must
have either reached the age of 60, or the sum of the Participant’s age and years
of service with the Company or its subsidiaries must exceed 70; provided that,
in either case, the Participant provides the Company with at least nine months
written notice of the Participant’s intention to retire, or such lesser time as
the Company may agree. For purposes of this definition, the Participant’s years
of service with any predecessor company that the Company or its subsidiaries has
acquired shall not apply for purposes of determining years of employment with
the Company or its subsidiary pursuant to subsection (A) but shall apply for
purposes of determining years of employment with the Company or its subsidiary
pursuant to subsection (B).

F.
“Share” shall mean a share of common stock of the Company.


--------------------------------------------------------------------------------


